EXHIBIT 10a




 

2012 HOVNANIAN ENTERPRISES, INC.
STOCK INCENTIVE PLAN

 

2013 LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT

 

Participant:

   

Cash Percentage of Award:

  40%

Date of Grant:

March 11, 2013   

 

Stock Percentage of Award:

  60%

[Maximum LTIP Award (total)1:

                          ]  

 

Target LTIP Award (total)1:

 

[Maximum Cash Amount:

 

                          ]  

 

Target Cash Amount:

 

[Maximum Number of

Class [A/B] Shares:

 

                          ]  

 

Target Number of

Class [A/B] Shares:

 

 



 

 

1.     Grant of LTIP Award. For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the Long-Term Incentive Program award opportunity (the
“Award”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms and conditions
of the 2012 Company Stock Incentive Plan (the "Plan") and the 2013 Long-Term
Incentive Program adopted thereunder (the “LTIP”), which Plan and LTIP, as
amended from time to time, are incorporated herein by reference and made a part
of this Agreement. The Award represents an unfunded, unsecured right of the
Participant to receive cash and/or Class [A/B] Shares (“Shares”) on the date(s)
specified under the LTIP, subject to the performance and time vesting conditions
set forth thereunder. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan or the LTIP, as applicable. A copy of the LTIP
is attached hereto as Exhibit A.

 

 

 

2.     Amount of Award; Vesting and Timing of Payments. The target amount of the
Award listed above represents the amount of cash and Shares that the Participant
will be eligible to receive if the performance levels achieved during the
Performance Period correspond to a payout level of 100% of target under the
terms of the LTIP, assuming the time vesting requirements set forth under the
LTIP are also met. The actual amount of cash and/or Shares payable in respect of
the Award may be more or less than the targeted amounts, and the amounts (if
any) that become payable under the Award will be paid to the Participant at such
times and subject to such performance and time vesting conditions as set forth
under the LTIP.

 

 

 

3.     Adjustments Upon Certain Events. Subject to the terms of the Plan and the
LTIP, in the event of any change in the outstanding Shares by reason of any
Share dividend or split, reorganization, recapitalization, merger,
consolidation, amalgamation, spin-off or combination transaction or exchange of
Shares or other similar events (collectively, an "Adjustment Event"), the
Committee shall, in its sole discretion, make an appropriate and equitable
adjustment in the number of Shares subject to this Agreement to reflect such
Adjustment Event. Any such adjustment made by the Committee shall be final and
binding upon the Participant, the Company and all other interested persons.

 

 

 

--------------------------------------------------------------------------------

1 Based on March 11, 2013 grant price of $5.94.

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



 

 

4.     No Right to Continued Employment. Neither the Plan, the LTIP nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant, free from any liability or any claim under the Plan, the LTIP or
this Agreement, except as otherwise expressly provided herein.

 

 

 

5.     No Acquired Rights. In participating in the Plan and the LTIP, the
Participant acknowledges and accepts that the Board and the Committee have the
power to amend or terminate the Plan and the LTIP, to the extent permitted
thereunder, at any time and that the opportunity given to the Participant to
participate in the Plan and the LTIP is entirely at the discretion of the
Committee and does not obligate the Company or any of its Affiliates to offer
such participation in the future (whether on the same or different terms). The
Participant further acknowledges and accepts that such Participant's
participation in the Plan and the LTIP is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement, the Plan or the LTIP that may arise as a result
of such termination of employment.

 

 

 

6.     No Rights of a Shareholder. The Participant shall have no voting,
dividend or other rights or privileges as a shareholder of the Company until the
Shares in question have been issued or transferred to the Participant.

 

 

7.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

 

8.     Transferability. This Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company or any Affiliate.

 

9.     Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer of cash or Shares due under this
Agreement, the LTIP or under the Plan or from any compensation or other amount
owing to the Participant, applicable withholding taxes with respect to any
transfer under this Agreement, the LTIP or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant's employment with the Company terminates prior to the payment or
transfer of all of the cash and/or Shares under this Agreement, the payment of
any applicable withholding taxes with respect to any further payments of cash or
transfer of Shares under this Award shall be made solely through withholding of
cash or Shares otherwise payable under this Agreement in amounts equal to the
statutory minimum withholding liability.



 

 

LTIP Award Agreement

 Page 2



 

 



 

 
 

--------------------------------------------------------------------------------

 

 

 

 

10.     Non-Solicitation Covenants.

 

 

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

 

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

 

 

(ii)    solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

 

 

(iii)   directly or indirectly, solicit to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates.

 

 

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

 

11.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

12.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

13.     Award Subject to Plan and LTIP. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The Award is subject to the Plan and the LTIP. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan or LTIP, the applicable terms and provisions of
the Plan and LTIP will govern and prevail.

 

 

LTIP Award Agreement

 Page 3





  



 

 
 

--------------------------------------------------------------------------------

 

 



 

 

 

14.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 

15.     409A. Notwithstanding any other provisions of this Agreement, the Plan
or the LTIP, this Award shall not be deferred, accelerated, extended, paid out
or modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Shares under this Agreement may not be made at the time
contemplated hereunder without causing the Participant to be subject to taxation
under Section 409A of the Code (including due to the Participant’s status as a
“specified employee” within the meaning of Section 409A of the Code), the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

 

 

 






 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

                                                                                  

 

PARTICIPANT

By:

                                                                                  





 










 

 

 

 

 



LTIP Award Agreement

 Page 4



  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

2013 Long-Term Incentive Program






 



1. Purpose

The purpose of the 2013 Long-Term Incentive Program (“LTIP”) is to aid the
Company in retaining key employees and to motivate them to exert their best
efforts on behalf of the Company. The LTIP has been adopted pursuant to the
terms of the 2012 Hovnanian Enterprises, Inc. Stock Incentive Plan (the “2012
Plan”) and is intended to incentivize achievement of certain Pre-tax Profit
goals and certain improvements in the Company’s capital structure through
refinancings and/or reductions of Existing Homebuilding Debt. Capitalized terms
used herein without definition have the meanings assigned to such terms under
the 2012 Plan.

 

2. Participants

The Compensation Committee will designate the Participants who will be granted
incentive awards under the LTIP, with the first such awards to be granted on or
about March 11, 2013 (the “Initial Grant Date”). Additional Associates may be
eligible to participate at the discretion of the Compensation Committee. The
awards for Participants who are selected by the Compensation Committee to
participate after the Initial Grant Date will be determined based on actual
performance for the full Performance Period (as defined below) and will be
prorated based on the number of full months of eligible service completed during
the thirty-one (31) month Performance Period, subject to the vesting
requirements outlined below in section 6.

 

3. Performance Period

The LTIP “Performance Period” will commence on March 11, 2013 and end on October
31, 2015.

 

4. Details

Each Participant will be eligible to receive an award based on the achievement
of certain Pre-tax Profit levels in fiscal year 2015, refinancings of Existing
Homebuilding Debt (i.e., excluding Mortgage Debt) between the Initial Grant Date
and October 31, 2015 and/or reductions of Existing Homebuilding Debt between
November 1, 2013 and October 31, 2015. The award will be based on a specific
target multiple of the Participant’s base salary in effect on the date the
Participant is granted the award (the “Grant Date”) and the closing Share price
on the Grant Date; provided, however, that the Share price for new Participants
will be no less than the Share price on the Initial Grant Date.

 

For purposes of the LTIP, “Pre-tax Profit” is defined as earnings (loss) before
income tax expense as reflected on our audited financial statements, excluding
the impact of any items deemed to be extraordinary items for financial reporting
purposes and excluding losses from land impairments and losses from debt
repurchases/debt retirement such as call premiums, above par purchase prices and
related issuance costs. “Existing Homebuilding Debt” is defined as total
(recourse) notes payable excluding accrued interest, as reflected on our
consolidated audited balance sheet as of January 31, 2013, less any debt that
has an equity component such as debt convertible into equity, tangible equity
units and/or exchangeable notes (not net debt). To qualify under the LTIP as a
refinancing of “Existing Homebuilding Debt,” any such refinanced Existing
Homebuilding Debt must have a minimum maturity date of five years from the date
of the refinancing or be refinanced with a revolving line of credit.

 

The following table illustrates the percent of the target award that can be
achieved at each performance level. Awards will be interpolated between
performance levels but will not be extrapolated above the maximum performance
levels listed below.

 

   

Refinancings of Existing Homebuilding Debt Between Grant Date and 10/31/2015

and/or

Reductions of Existing Homebuilding Debt Between 11/01/2013 and 10/31/2015

(in millions)

   

$125 or

less

$165

$205

$245

$285

$325

or more

FY 2015 Pre-tax Profit
(in millions)

$200 or

more

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

250%
of target award

$150

75%
of target award

100%
of target award

125%
of target award

150%
of target award

175%
of target award

225%
of target award

$100

50%
of target award

75%
of target award

100%
of target award

125%
of target award

150%
of target award

200%
of target award

$50 or

less

0%
of target award

15%
of target award

30%
of target award

45%
of target award

60%
of target award

90%
of target award

 

 

 



Exhibit A

 Page 1



  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A


2013 Long-Term Incentive Program

 

5. Examples

 

a.

If $205 million of the Company’s Existing Homebuilding Debt is refinanced
between the Initial Grant Date and 10/31/2015 and/or reduced between 11/01/2013
and 10/31/2015, in accordance with the terms of the LTIP, and fiscal year 2015
Pre-tax Profit is $100 million, a Participant would achieve an award equal to
one hundred percent (100%) of the target award, subject to the vesting
requirements in section 6.

 

 

b.

If $229 million of the Company’s Existing Homebuilding Debt refinanced between
the Initial Grant Date and 10/31/2015 and/or reduced between 11/01/2013 and
10/31/2015, in accordance with the terms of the LTIP, and fiscal year 2015
Pre-tax Profit is $190 million, the Participant would achieve an award equal to
one hundred and sixty percent (160%) of the target award (calculated by linear
interpolation from the performance goals listed on the chart), subject to the
vesting requirements in section 6.

 

 

c.

If $165 million of the Company’s Existing Homebuilding Debt is refinanced
between the Initial Grant Date and 10/31/2015 and/or reduced between 11/01/2013
and 10/31/2015, in accordance with the terms of the LTIP, and fiscal year 2015
Pre-tax Profit is $50 million, a Participant would achieve an award equal to
fifteen percent (15%) of the target award, subject to the vesting requirements
in section 6.

 

6. Payout Method and Conditions For Earning Award

The award is payable forty percent (40%) in cash and sixty percent (60%) in
Shares provided, however, that (i) the target amount payable in Shares will be
determined based on the Fair Market Value of a Share as of the Grant Date
(subject to the limitation under Section 6(a)) and (ii) the timing of payments
for installments of the award in cash and in Shares will be determined using the
respective values of the cash and Share portions of the award as of 10/31/2015,
with all cash installments of the award becoming vested and payable before any
Share denominated installments of the award becomes vested and payable pursuant
to Section 6(b) below.

 

 

a.

The target award amount payable in Shares will be determined by dividing the
portion of the target award payable in Shares by the closing Share price on the
Grant Date, provided, however, that the Share price for new Participants will be
no less than the Share price on the Initial Grant Date.

 

 

b.

Except as provided in Section 6(c) – (e) below, as a condition of earning each
portion of the award, Participants must be employed through the vesting dates
outlined below. The vesting percentages relate to the award value as of
10/31/2015.

 

i.

Twenty percent (20%) of the award will become vested on 10/31/2015 and payable
in January 2016

 

 

ii.

Thirty percent (30%) of the award will become vested on 10/31/2016 and payable
in January 2017

 

 

iii.

Fifty percent (50%) of the award will become vested on 10/31/2017 and payable in
January 2018

 

Suppose an original Participant’s target award is $300,000 and the closing Share
price on the Participant’s Grant Date is $6.00. Forty percent (40%) of the award
is payable in cash and sixty percent (60%) of the award is payable in Shares,
resulting in a target cash award of $120,000 (target award x 40%) and a target
stock award of 30,000 Shares (target award x 60% ÷ $6.00, rounded). Under this
example, if the Participant earns one hundred and fifty percent (150%) of the
target award, based on actual performance achievement, subject to the vesting
requirements in this section 6, the Participant will be eligible to receive a
cash portion of $180,000 ($120,000 target cash portion x 150%) and a Share
portion of 45,000 Shares (30,000 target Share portion x 150%, rounded).

 

Assume that the Share price on October 31, 2015 is $10.00 so the value of the
Share portion for vesting purposes is $450,000 (45,000 x $10.00). The value of
the cash portion of the award is not affected by stock price fluctuations and
therefore remains at $180,000 resulting in a total award value of $630,000
($450,000 + $180,000) as of 10/31/2015.

 

Per the vesting schedule, the award vests twenty percent (20%) on 10/31/2015,
thirty percent (30%) on 10/31/2016 and fifty percent (50%) on 10/31/2017 with
the cash portion of the award vesting before the stock portion. Twenty percent
(20%) of the total award value as of 10/31/2015 is $126,000 ($630,000 x 20%).
Since the cash portion is greater than this amount, $126,000 in cash and no
shares will vest on 10/31/2015 and be paid in January 2016.

 

On 10/31/2016, an additional thirty percent (30%) of the total award value as of
10/31/2015, or $189,000 ($630,000 x 30%), is scheduled to vest. The remaining
cash portion in the amount of $54,000 ($180,000 – $126,000) and 13,500 Shares
(135,000 ÷ $10.00, rounded up) will vest on 10/31/2016 and be paid in January
2017.

 

 

 



Exhibit A

 Page 2



  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A


2013 Long-Term Incentive Program

 

On 10/31/2017, the remaining portion of the award is scheduled to vest. Since
the entire cash portion and 13,500 Shares had vested in prior years, the
remaining 31,500 Shares (45,000 – 13,500) will vest on 10/31/17 and be paid in
January 2018.

 

 

c.

In the event a Participant ceases to be employed by the Company due to death
prior to the end of the Performance Period, the Participant’s beneficiary will
be eligible for a prorata award payable in January 2016. The award will be
determined based on actual performance for the full Performance Period and will
be prorated based on the number of full months of eligible service completed
during the thirty-one (31) month Performance Period. In the event a Participant
ceases to be employed by the Company due to death following the end of the
Performance Period, the Participant’s beneficiary will be eligible to receive
any unpaid, earned portion of the award within seventy-five (75) days.

 

 

d.

In the event a Participant ceases to be employed by the Company due to
Disability prior to the end of the Performance Period, the Participant will be
eligible to receive a prorata award on the scheduled payout dates. The award
will be determined based on actual performance for the full Performance Period
and will be prorated based on the number of full months of eligible service
completed during the thirty-one (31) month Performance Period. In the event a
Participant ceases to be employed by the Company due to Disability following the
end of the Performance Period, the Participant will be eligible to receive any
unpaid, earned portions of the award on the scheduled payout dates as if there
was no termination of employment.

 

 

e.

In the event a Participant ceases to be employed by the Company due to
“Retirement” following the end of the Performance Period, the Participant will
be eligible to receive any unpaid, earned portions of the award on the scheduled
payout dates as if there was no termination of employment. "Retirement" shall
mean termination of employment on or after age 60, or on or after age 58 with at
least 15 years of "Service" to the Company and its Subsidiaries immediately
preceding such termination of employment. For this purpose, "Service" means the
period of employment immediately preceding Retirement, plus any prior periods of
employment with the Company and its Subsidiaries of one or more years' duration,
unless they were succeeded by a period of non-employment with the Company and
its Subsidiaries of more than three years' duration.

 

7.

Non-Solicitation Covenants

 

a.

Each Participant shall be required as a condition to receiving the award to
acknowledge and agree that, during the Participant's employment with the Company
and its Affiliates and upon the Participant's termination of Employment with the
Company and its Affiliates for any reason, for a period commencing on the
termination of such Employment and ending on the second anniversary of such
termination, the Participant shall not, whether on Participant's own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization whatsoever, directly or indirectly:

 

 

iv.

solicit any employee of the Company or its Affiliates with whom the Participant
had any contact during the last two years of the Participant's employment, or
who worked in the same business segment or division as the Participant during
that period to terminate employment with the Company or its Affiliates;

 

 

v.

solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

 

vi.

directly or indirectly, solicit to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates.

 

 

b.

It shall be expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this LTIP is an
unenforceable restriction against the Participant, the provisions of this LTIP
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this LTIP is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

 

 



Exhibit A

 Page 3



   

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A


2013 Long-Term Incentive Program

 

8.

Specific Performance

Each Participant shall acknowledge and agree that the Company's remedies at law
for a breach or threatened breach of any of the provisions of Section 7 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, the Participant shall
agree that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
LTIP and obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

9.

Adjustments

Adjustments Upon Certain Events. Subject to the terms of the 2012 Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of Shares
subject to awards granted under this LTIP to reflect such Adjustment Event. Any
such adjustment made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons.

 

10.

Amendments

The Committee may amend, alter or discontinue the LTIP at any time, provided
that no such amendment, alteration or discontinuation shall be made that would
materially adversely affect the rights of a Participant with respect to a
previously granted award hereunder without such Participant’s consent.

 

 

 

 

 



Exhibit A

 Page 4



   






 


